Citation Nr: 1801314	
Decision Date: 01/09/18    Archive Date: 01/19/18

DOCKET NO.  17-11 014	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Entitlement to service connection for an acquired psychiatric disability, to include posttraumatic stress disorder (PTSD), schizoaffective disorder, bipolar disorder, and depression.

2. Entitlement to service connection or alcohol dependency/abuse, to include as secondary to an acquired psychiatric disability.

3. Entitlement to service connection for lupus.


REPRESENTATION

Veteran represented by:	J. Michael Woods, Attorney at Law



ATTORNEY FOR THE BOARD

A. Keninger, Associate Counsel


INTRODUCTION

The Veteran served on active duty from October 1988 to September 1989.

These matters come before the Board of Veterans' Appeals (Board) from June 2013 and October 2016 rating decisions issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Chicago, Illinois.

The RO issued a Statement of the Case (SOC) in February 2017.

Concerning the Veteran's claim for service connection for an acquired psychiatric disorder, to include PTSD, in Clemons v. Shinseki, the United States Court of Appeals for Veterans Claims (Court) noted the Board should consider alternative current disorders within the scope of the filed claim. Clemons v. Shinseki, 23 Vet. App. 1 (2009). The Board finds that Clemons is applicable here. The RO has separately denied, and the claim has been certified to the Board, as a claim for a mental condition to include depression and PTSD. In light of Clemons, the Board has framed the issue as entitlement to service connection for an acquired psychiatric disorder, to include PTSD schizoaffective disorder, bipolar disorder, and depression, as reflected on the title page.

The Veteran submitted additional lay statements with her VA Form 9, Appeal to the Board.  Because her substantive appeal was received after February 2013, the Board may consider this evidence in the first instance.

This appeal has been advanced on the Board's docket pursuant to 38 C.F.R. § 20.900(c) (2017).  38 U.S.C. § 7107(a)(2) (2012).
FINDINGS OF FACT

1. The Veteran has not been diagnosed with PTSD in accordance with 38 C.F.R. § 4.125(a).

2. The Veteran's bipolar disorder, schizoaffective disorder, and depression did not have their onset in active service, schizoaffective disorder did not manifest within one year of service discharge, and none of these psychiatric disorders are otherwise related to active service. 

3. The Veteran's alcohol dependency/abuse is not a disability for which service connection may be granted.

4. The Veteran does not have a current diagnosis of lupus.


CONCLUSIONS OF LAW

1. The requirements for service connection for an acquired psychiatric disability, to include PTSD, bipolar disorder, schizoaffective disorder, and depression have not been met. 38 U.S.C. §§ 1101, 1112, 1131, 1137, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 3.307, 3.309, 3.384, 4.125 (2017).

2. The requirements for service connection for alcohol dependency/abuse, to include as secondary to an acquired psychiatric disability have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.301, 3.303, 3.304, 4.125 (2017).

3. The requirements for service connection for lupus have not been met. 38 U.S.C. §§ 1131, 5107 (2012); 38 C.F.R. §§ 3.102, 3.303, 3.304, 4.125 (2017).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Duties to Notify and Assist

Neither the Veteran nor the representative has raised any issues with the duty to notify or duty to assist.  See Scott v McDonald, 789 F.3d 1375, 1381 (Fed. Cir. 2015) (holding that "the Board's obligation to read filings in a liberal manner does not require the Board . . . to search the record and address procedural arguments when the Veteran fails to raise them before the Board."); Dickens v. McDonald, 814 F.3d 1359, 1361 (Fed. Cir. 2016) (applying Scott to duty to assist argument). 

II. Service Connection

Service connection will be granted if the evidence demonstrates that a current disability resulted from an injury or disease incurred in or aggravated by active service. 38 U.S.C. § 1131; 38 C.F.R. § 3.303(a). Establishing service connection generally requires competent evidence of three things: (1) a current disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship, i.e., a nexus, between the claimed in-service disease or injury and the current disability. Holton v. Shinseki, 557 F.3d, 1362, 1366 (Fed. Cir. 2009).

Service connection is also warranted for a disability which is proximately due to or the result of a service-connected disease or injury. 38 C.F.R. § 3.310(a). Such secondary service connection is warranted for any increase in severity of a nonservice-connected disability that is proximately due to or the result of a service-connected disability. 38 C.F.R. § 3.310(b).

The Board must analyze the credibility and probative value of the evidence, account for the evidence it finds persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the Veteran. Kahana v. Shinseki, 24 Vet. App. 428, 433 (2011). This includes weighing the credibility and probative value of lay evidence against the remaining evidence of record. See King v. Shinseki, 700 F.3d 1339 (Fed. Cir. 2012); Kahana, 24 Vet. App. at 433-34. A lay person is competent to report to the onset and continuity of her symptomatology. Id. at 438. Moreover, lay evidence may be competent and sufficient evidence of a diagnosis or nexus if (1) the particular condition at issue is the type of condition that is within the competence or common knowledge of a lay person, (2) the layperson is reporting a contemporaneous medical diagnosis, or (3) lay testimony describing symptoms at the time supports a later diagnosis by a medical professional. Jandreau v. Nicholson, 492 F.3d 1372, 1376-77 (Fed. Cir. 2007). The Board must determine on a case-by-case basis whether a particular condition is the type of condition that is within the competence of a lay person. See Kahana, 24 Vet. App. at 433, n. 4.

A Veteran bears the evidentiary burden to establish all elements of a service connection claim, including the nexus requirement. Fagan v. Shinseki, 573 F.3d 1282, 1287 (Fed. Cir. 2009); see also Walker v. Shinseki, 708 F.3d 1331, 1334 (Fed. Cir. 2013). In making its ultimate determination, the Board must give a Veteran the benefit of the doubt on any issue material to the claim when there is an approximate balance of positive and negative evidence. Fagan, 573 F.3d at 1287 (quoting 38 U.S.C. § 5107(b)).

(a) PTSD

Service connection for PTSD requires medical evidence diagnosing the disability in accordance with 38 C.F.R. § 4.125(a); a link, established by medical evidence, between current symptoms and an in-service stressor; and credible supporting evidence that the in-service stressor occurred. 38 C.F.R. § 3.304(f).

The Veteran contends that she has PTSD as a result of personal trauma she experienced while on active duty. However, the Board finds the preponderance of the evidence does not show that the Veteran has been diagnosed with PTSD. The Board acknowledges that the Veteran's private treatment records do indicate that the Veteran was noted to have a history of PTSD, but the opinion provided by a VA examiner in June 2013 indicated that the Veteran, despite indicating nightmares of childhood sexual abuse, did not meet the criteria for a diagnosis of PTSD under DSM-IV. 

Based on the thorough review of the file and specific stressors mentioned by the Veteran and the opinion provided by the VA examiner in June 2013, the Board finds the diagnoses provided by the VA examiner to be more probative of the Veteran's psychiatric disability. As the more probative evidence does not support a current diagnosis of PTSD, the Veteran is not entitled to service connection for PTSD.

(b) Schizoaffective Disorder, Bipolar disorder, and Depression

Upon review of the file, the Board finds the Veteran has, at varying times, been diagnosed with numerous psychiatric disorders by both private and VA treatment providers, meeting the criteria of a current diagnosis.

The Board also notes that the Veteran was diagnosed with an adjustment disorder with traits of passive aggressiveness and a dependent personality disorder while in service, as evidenced by service treatment records (STRs) from April 1989. The Veteran's STRs indicate that at the time of the Veteran's diagnosis of an adjustment disorder in April 1989, the Veteran reported that she was physically abused and raped as a child, and she reported occasional bouts of heavy drinking prior to service. Additionally, the Board notes that the Veteran served for 10 months, and during that time, she was noted to have alcohol dependency on more than one occasion and was recommended for alcohol treatment, which the Veteran refused and was ultimately discharged.

March 2010 private treatment records indicate that the Veteran was diagnosed with schizoaffective disorder with depression, and polysubstance abuse. At discharge, it was also noted that the Veteran had bipolar disorder with psychotic features. At this time, the Veteran reported that she had started hearing voices at age 12, and had been previously diagnosed with bipolar disorder, noting that her father was schizophrenic and her mother and two siblings had been diagnosed with bipolar disorder. She continued to report sexual abuse from a young age, 

The Veteran was again treated at a private facility in September and October 2010. It was noted that she had no strong evidence of bipolar disorder, but she was diagnosed with PTSD, major depressive disorder, and a borderline personality disorder. The Veteran continued to report that she was drinking heavily and had been hearing voices since childhood, and she noted that she had made multiple suicide attempts, the first of which took place when she was 15.

In June 2013, a VA examiner opined that the Veteran's depression was not related to service as her history indicated she began drinking prior to entering service and at a young age, had been seen by mental health professionals since age 12 for depression and other behavioral issues. The examiner noted that the Veteran's records also indicated numerous suicide attempts since the age of 15, which was prior to service.  The examiner also noted that the Veteran had been given a diagnosis of passive-aggressive personality. Additionally, the examiner noted that the Veteran was discharged from service as a result of her excessive drinking and for taking medication she had not been prescribed, and the Veteran was notably noncompliant with treatment for her psychiatric disabilities. The examiner additionally diagnosed the Veteran with schizoaffective disorder and bipolar disorder based on the Veteran's high genetic risk and biological predisposition-as the record indicates the Veteran's father, mother, and siblings have either bipolar disorder or symptoms of schizophrenia, and at this examination, the Veteran indicated her daughter also had bipolar disorder.  The examiner concluded that with a reasonable degree of medical certainty, the Veteran's various psychiatric diagnoses were not related to the Veteran's military service.  

First, the Board notes that any diagnosis of a personality disorder is not eligible for VA compensation as personality disorders are not diseases for VA compensation purposes-i.e., they are not a condition that may be service connected. 38 C.F.R. §§ 3.303(c), 4.9 (2016); Beno v. Principi, 3 Vet. App. 439, 441 (1992) (stating the "[r]egulatory authority provides that personality disorders will not be considered as disabilities"). Thus, service connection based on the diagnosed personality disorder may not be granted.

In regard to the other diagnoses the Veteran has been given over time, including bipolar disorder, schizoaffective disorder, and depression, the Board acknowledges the private medical opinion provided in October 2016, which diagnosed the Veteran with schizoaffective disorder, depressive type, and a moderate alcohol use disorder and opined that these diagnoses are a result of her military service. However, the Board finds the VA medical opinion provided in June 2013, which indicated that the Veteran's psychiatric disabilities were not caused or aggravated by military service, to be more probative. The VA examiner's opinion fully addressed the Veteran's treatment record and acknowledged the Veteran's self-reported history of suicide and mental health issues prior to service. The VA examiner also noted the Veteran's previous diagnoses provided by other private medical providers. The October 2016 private medical opinion relies on the Veteran's self-reported history, in which she indicated she had no mental health history prior to service, in contradiction to numerous medical reports in her claims file. Thus, the private opinion is based on an inaccurate factual history and thus has no probative value.  Reonal v. Brown, 5 Vet. App. 458 (1993).

There is no competent evidence that schizoaffective disorder manifested to a compensable degree within one year following the Veteran's discharge from service in September 1989, and thus service connection on a presumptive basis is not warranted. 

The Board has considered the lay statements the Veteran's mother, cousin, and the Veteran's sister about the change in the Veteran's personality after she left service.  These statements are observations of the Veteran's behavior from 25 years ago, and they do not change the outcome of the claim.  The Veteran was diagnosed with a personality disorder in service, as documented in the service treatment records.  These records merely confirm this fact and do not establish a basis to grant service connection for an acquired psychiatric disorder, which has been variously diagnosed.

The Board has considered the supplied articles on the effect of depression on the association between military service and life satisfaction; guilt, shame and suicidal ideation in military outpatient clinical sample; PTSD, depression, and suicidality in inpatients with substance use disorders; and the civilian labor market experiences of Vietnam-Era veterans and the influence of psychiatric disorders, but these articles are not specific to the Veteran.  

The Board accordingly concludes that the Veteran's other mental health diagnoses are not related to service, and therefore, her claim must be denied. In reaching this determination, the Board has considered the benefit of the doubt doctrine but has determined that it is not applicable because the preponderance of the evidence is against the claim. 38  U.S.C. § 5107(b); 38 C.F.R. § 3.102; Gilbert, 1 Vet. App. at 49.

(c) Alcohol Dependency/Abuse

Direct service connection may be granted only when a disability was incurred or aggravated in line of duty, and not the result of a Veteran's own willful misconduct or, for claims filed after October 31, 1990, the result of her abuse of alcohol or drugs. 38 C.F.R. § 3.301(a). Drug abuse is the use of illegal drugs (including prescription drugs that are illegally or illicitly obtained), the intentional use of prescription or non-prescription drugs for a purpose other than the medically intended use, or the use of substances other than alcohol to enjoy their intoxicating effects. 38 C.F.R. § 3.301. 

Alcohol abuse and drug abuse, unless they are a secondary result of an organic disease or disability, are considered willful misconduct. 38 C.F.R. §§ 3.301(c)(2), 3.301(c)(3). The isolated and infrequent use of drugs by itself will not be considered willful misconduct. However, the progressive and frequent use of drugs to the point of addiction will be considered willful misconduct. 38 C.F.R. § 3.301(c)(3). The law prohibits a grant of direct service connection for drug or alcohol abuse on the basis of incurrence or aggravation in the line of duty during service. Pub. L. No. 101-508, § 8052, 104 Stat. 1388, 1388-351 (1990); VAOPGCPREC 2-98 (Feb. 10, 1998), 63 Fed. Reg. 31263 (1998). However, a Veteran may be service connected for an alcohol or drug abuse disability acquired as secondary to, or as a symptom of, her service-connected disability. 

In order to qualify for service connection, the Veteran must establish, by clear medical evidence that her alcohol or drug abuse disability is secondary to or caused by their primary service-connected disorder, and that it is not due to willful wrongdoing. Allen v. Principi, 237 F.3d 1368, 1376-77 (Fed. Cir. 2001).

The Veteran contends that her alcohol dependency and abuse are secondary to her acquired psychiatric disabilities. As the Veteran is not service connected for any psychiatric disability, as noted above, service connection for alcohol dependency/abuse cannot be granted on a secondary basis. The Board also notes the Veteran is not service connected for any other disability. As such, service connection for alcohol dependency/abuse cannot be service connected as a matter of law. 

(d) Lupus

As noted above, the first element of service connection is a current diagnosis. After a thorough review of the Veteran's claims file, including private and VA medical treatment records, the Board finds the Veteran does not have a current diagnosis of lupus. Absent a current diagnosis, service connection cannot be granted. 



ORDER

Entitlement to service connection for an acquired psychiatric disability, to include PTSD, schizoaffective disorder, bipolar disorder, and depression is denied.

Entitlement to service connection or alcohol dependency/abuse, to include as secondary to an acquired psychiatric disability is denied.

Entitlement to service connection for lupus is denied.




____________________________________________
A. P. SIMPSON 
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


